PD-0019-15, PD-0020-15, PD-0021-15 & PD-0022-15
                                                           COURT OF CRIMINAL APPEALS
                                                                            AUSTIN, TEXAS
                                                         Transmitted 1/5/2015 12:00:00 AM
                                                           Accepted 1/12/2015 6:28:34 PM
                                                                             ABEL ACOSTA
             COURT OF CRIMINAL APPEALS                                               CLERK



                           PD-_______-15
                               0019
                           PD-_______-15
                               0020
JANUARY 12, 2015
                           PD-_______-15
                                0021
                           PD-_______-15
                                0022


                State of Texas, Appellant,
                            v.
               Albert G. Hill, III, Appellee.
                      On Discretionary Review from
                   No. 05-13-00421-CR, 05-13-00423-CR
                   05-13-00424-CR, and 05-13-00425-CR
                       Fifth Court of Appeals, Dallas

              On Appeal from No. F11-00180, F11-00182,
                      F11-00183, and F11-00191
              204th Judicial District Court, Dallas County

           Motion to Extend Time to File
          Petition for Discretionary Review
 Michael Mowla
 445 E. FM 1382 #3-718
 Cedar Hill, Texas 75104
 Phone: 972-795-2401
 Fax: 972-692-6636
 michael@mowlalaw.com
 Texas Bar No. 24048680
 Attorney for Appellee
To the Honorable Judges of the Court of Criminal Appeals:

      Appellee Albert G. Hill, III moves for an extension of time of 30 days to file

a petition for discretionary review:

      1.       On December 29, 2014, in State v. Hill, 05-13-00421-CR, 05-13-

00423-CR, 05-13-00424-CR, and 05-13-00425-CR, 2014 Tex. App. LEXIS 13835

(Tex. App. Dallas, December 29, 2014), the Court of Appeals reversed the

judgment and order of the 204th Judicial District Court in which due to

prosecutorial misconduct, the trial court dismissed the indictments against

Appellee.

      2.       The petition for discretionary review is due on January 28, 2015.

      3.       For good cause, Appellee asks for an extension of 30 days until

February 27, 2015 to file the petition for discretionary review.

      4.       No previous extension to file the petition for discretionary review has

been filed.

      5.       Appellee relies on the following facts as good cause for the requested

extension: undersigned counsel Michael Mowla just completed an Appellant’s

Brief in Little v. State, 05-14-00697-CR, Fifth Court of Appeals.

      6.       Further, Mowla has the following briefs, petitions for discretionary

review, or other pleadings due soon:

             Petition for Writ of Certiorari in Victorik v. Texas, Supreme Court,
              due on January 9, 2015.
                                       Page 2 of 4
            Petition for Discretionary Review in Johnson v. State, PD-1542-14,
             due on January 19, 2015.

            Response to Motion for Summary Judgment in Burress v. Blake, et al,
             4-14-cv-00035-RAS-DDB, Eastern District of Texas, due on January
             20, 2015.

            Appellant’s Brief in Von Tungeln v. State, 10-14-00329-CR, Tenth
             Court of Appeals, due on January 20, 2015.

            Petition for Discretionary Review in Thompson v. State, PD-1591-14,
             due on January 30, 2015.

            Reply Brief due in Jones v. Stephens, 4:05-CV-00638-Y, Northern
             District of Texas (death penalty case), due on February 5, 2015.

            Appellant’s Brief due in Williams v. State, 05-14-01481-CR and 05-
             14-01482-CR, Fifth Court of Appeals, due on February 8, 2015.

            Appellant’s Brief due in King v. State, 05-14-01138-CR, Fifth Court
             of Appeals, due on February 21, 2015.

      7.     In addition, Mowla continues to work on a federal habeas corpus

death penalty case, Jones v. Stephens, 4:05-CV-638-Y, and is presently working on

the Reply in this case, due on February 5, 2015.

      8.     Mowla also continues to work on several habeas cases involving the

underlying issue in Miller v. Alabama, 132 S. Ct. 2455 (2012).

      9.     This Motion is not filed for purposes of delay, but so that justice may

be served.




                                     Page 3 of 4
                                        Prayer

      Appellee prays that this Court grant this motion for an extension of time to

file a petition for discretionary review.

                                        Respectfully submitted,

                                        Michael Mowla
                                        445 E. FM 1382 #3-718
                                        Cedar Hill, Texas 75104
                                        Phone: 972-795-2401
                                        Fax: 972-692-6636
                                        michael@mowlalaw.com
                                        Texas Bar No. 24048680
                                        Attorney for Appellee




                                        /s/ Michael Mowla
                                        By: Michael Mowla

                                Certificate of Service

      I certify that on January 3, 2015, a true and correct copy of this document
was served on Michael Casillas and Lisa Smith of the District Attorney’s Office,
Dallas County, Appellate Division, by email to michael.casillas@dallascounty.org
and to lisa.smith@dallascounty.org, Charles “Chad” Baruch, special prosecutor,
via email to baruchesq@aol.com, and on Lisa McMinn, the State Prosecuting
Attorney, by email to Lisa.McMinn@spa.texas.gov, and John Messinger, Assistant
State Prosecuting Attorney, by email to john.messinger@spa.state.tx.us. See Tex.
Rule App. Proc. 9.5 (2015) and 68.11 (2015).




                                        /s/ Michael Mowla
                                        By: Michael Mowla


                                       Page 4 of 4